UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:19-cv-02468-SK Date October 18, 2019

 

 

Title Carlos Joe Espinosa v. G. Marshall

 

Present: The Honorable Steve Kim, U.S. Magistrate Judge

 

 

Connie Chung n/a
Deputy Clerk Court Smart / Recorder
Attorneys Present for Petitioner: Attorneys Present for Respondent:
None present None present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE: OPPOSITION TO
MOTION TO DISMISS

On April 2, 2019, Petitioner filed a petition under 28 U.S.C. § 2254, challenging his
2015 conviction and sentence for assault by means likely to produce great bodily injury, petty
theft, and battery with serious bodily injury. (ECF 1). On August 29, 2019, Respondent moved
to dismiss the Petition for untimeliness. (ECF 18). Petitioner’s opposition was due September
28, 2019 (ECF 9 at 2), but none has been filed as of today.

Failure to oppose a motion to dismiss may be deemed consent to the granting of the
motion. See L.R. 7-12. Petitioner also bears the burden to establish timeliness on any other
ground that the Court may be unaware of. See Stancle v. Clay, 692 F.3d 948, 953 (9th Cir.
2012). And the failure to oppose the motion to dismiss may be construed as a failure to
prosecute and obey court orders. See Fed. R. Civ. P 41(b); L.R. 41-1.

THEREFORE, Petitioner is ORDERED TO SHOW CAUSE on or before November
18, 2019 why the Court should not dismiss the Petition for failure to file the required
opposition, for untimeliness, and for lack of prosecution. Petitioner may discharge this
order by filing an opposition to the motion to dismiss by no later than November
18, 2019. Alternatively, if Petitioner no longer wishes to pursue this action, he may file a
notice of voluntary dismissal using the attached Notice of Voluntary Dismissal Form (CV-09).

If Petitioner does not file a timely response to this Order to Show Cause, the
Court may recommend involuntary or summary dismissal of this action.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
